 1   Nicholas J. Santoro (Nev. Bar No. 532)
     Jason D. Smith (Nev. Bar No. 9691)
 2   SANTORO WHITMIRE, LTD.
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, NV 89135
 4   Tel: (702) 948-8771 / Fax: (702) 948-8773
     E-mail: nsantoro@santoronevada.com,
 5   jsmith@santoronevada.com
 6   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)
 7
     Michael N. Kennedy (admitted pro hac vice)
 8   Megan P. Keane (admitted pro hac vice)
     Eric R. Sonnenschein (admitted pro hac vice)
 9   Alaina M. Whitt (admitted pro hac vice)
     Han Park (admitted pro hac vice)
10   Jordan L. Moran (admitted pro hac vice)
11   COVINGTON & BURLING LLP
     One CityCenter, 850 Tenth Street, NW
12   Washington, DC 20001
     Tel: (202) 662-6000 / Fax: (202) 662-6291
13   E-mail: csipes@cov.com, estole@cov.com,
     mkennedy@cov.com, mkeane@cov.com,
14   esonnenschein@cov.com, awhitt@cov.com,
15   hpark@cov.com, jmoran@cov.com

16   Attorneys for Plaintiffs Amarin Pharma, Inc. and
     Amarin Pharmaceuticals Ireland Limited
17
                               UNITED STATES DISTRICT COURT
18                                  DISTRICT OF NEVADA
19
     AMARIN PHARMA, INC. and AMARIN                         CASE NO.: 2:16-cv-02525-MMD-NJK
20   PHARMACEUTICALS IRELAND LIMITED,
                                                           (Consolidated with 2:16-cv-02562-MMD-
21          Plaintiffs,                                                      NJK)
22
     v.                                                      JOINT MOTION FOR ONE-DAY
23                                                        EXTENSION OF DEADLINE TO SUBMIT
     HIKMA PHARMACEUTICALS USA INC., et                         JOINT STATUS REPORT
24   al.,

25          Defendants.
26

27

28

                                                    -1-
 1          Pursuant to the Court’s April 17, 2019 Order (ECF No. 203), Plaintiffs Amarin Pharma,
 2   Inc. and Amarin Pharmaceuticals Ireland Limited (collectively, “Amarin”), Defendants Hikma
 3   Pharmaceuticals USA Inc. and Hikma Pharmaceuticals International Limited (collectively,
 4   “Hikma”) and Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.
 5   (collectively, “DRL”) in the above-referenced consolidated action were required to submit a joint
 6   status report within seven days of the Court’s Order. Since the Court’s April 17, 2019 Order, the
 7   parties have diligently worked on the conditions under which the parties would be prepared to
 8   proceed with the currently scheduled January 13, 2020 trial. The parties are close to an
 9   agreement on these conditions, but request additional time to solidify the terms of this
10   agreement. The parties therefore respectfully request a one-day extension—to Thursday, April
11   25, 2019—of the deadline to submit the Joint Status Report.
12   DATED: April 24, 2019                            Respectfully submitted,

13    /s/ Jason D. Smith                              /s/ Constance S. Huttner
     Nicholas J. Santoro (Nev. Bar No. 532)           Michael D. Rounds (Nev. Bar No. 4734)
14
     Jason D. Smith (Nev. Bar No. 9691)               Ryan J. Cudnik (Nev. Bar No. 12948)
15   SANTORO WHITMIRE, LTD.                           BROWNSTEIN HYATT FARBER
     10100 W. Charleston Blvd., Suite 250             SCHRECK, LLP
16   Las Vegas, NV 89135                              5371 Kietzke Lane
     Tel: (702) 948-8771 / Fax: (702) 948-8773        Reno, NV 89511
17   Email: nsantoro@santoronevada.com,               Tel.: (775) 324-4100 / Fax: (775) 333-8171
     jsmith@santoronevada.com                         Email: mrounds@bhfs.com,
18
                                                      rcudnik@bhfs.com
19   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)              Constance S. Huttner (admitted pro hac vice)
20   Michael N. Kennedy (admitted pro hac vice)       Frank D. Rodriguez (admitted pro hac vice)
     Megan P. Keane (admitted pro hac vice)           Caroline Sun (admitted pro hac vice)
21   Eric R. Sonnenschein (admitted pro hac vice)     Beth Finkelstein (admitted pro hac vice)
22   Alaina M. Whitt (admitted pro hac vice)          WINDELS MARX LANE &
     Han Park (admitted pro hac vice)                 MITTENDORF, LLP
23   Jordan L. Moran (admitted pro hac vice)          1 Giralda Farms, Suite 100
     COVINGTON & BURLING LLP                          Madison, NJ 07940
24   One CityCenter, 850 Tenth Street, NW             Tel: (973) 966-3200 / Fax: (973) 966-3250
     Washington, DC 20001                             Email: chuttner@windelsmarx.com,
25   Tel: (202) 662-6000 / Fax: (202) 662-6291        frodriguez@windelsmarx.com,
26   Email: csipes@cov.com, estole@cov.com,           csun@windelsmarx.com,
     mkennedy@cov.com, mkeane@cov.com,                bfinkelstein@windelsmarx.com
27   esonnenschein@cov.com, awhitt@cov.com,
     hpark@cov.com, jmoran@cov.com                    Attorneys for Defendants Dr. Reddy’s
28

                                                    -2-
 1   Attorneys for Plaintiffs Amarin Pharma, Inc.    Laboratories, Inc. and Dr. Reddy’s
     and Amarin Pharmaceuticals Ireland              Laboratories, Ltd.
 2   Limited
 3

 4   /s/ Eimeric Reig-Plessis
     Wayne A. Shaffer (Nev. Bar No. 1519)
 5   LAXALT & NOMURA, LTD.
     9790 Gateway Drive, Suite 200
 6   Reno, NV 89521
     Tel: (775) 322-1170
 7
     Email: wshaffer@laxalt-nomura.com
 8
     George C. Lombardi (admitted pro hac vice)
 9   WINSTON & STRAWN LLP
     35 W. Wacker Drive
10   Chicago, IL 60601
11   Tel: (312) 558-5969
     Email: glombard@winston.com
12
     Charles B. Klein (admitted pro hac vice)
13   Claire A. Fundakowski (admitted pro hac
             vice)
14   WINSTON & STRAWN LLP
15   1700 K Street N.W.
     Washington, D.C. 20006
16   Tel: (202) 282-5000
     Email: cklein@winston.com,
17   cfundakowski@winston.com
18   Eimeric Reig-Plessis (admitted pro hac vice)
19   WINSTON & STRAWN LLP
     101 California Street
20   San Francisco, CA 94111
     Tel: (415) 591-6808
21   Email: ereigplessis@winston.com
22
     Attorneys for Defendants Hikma
23   Pharmaceuticals USA Inc. and Hikma
     Pharmaceuticals International Limited
24

25                                                               IT IS SO ORDERED.
26

27             April 25, 2019
       Dated: _________________                                  ______________________
                                                                 U.S. District Judge
28

                                                    -3-
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on April 24, 2019, I caused true and correct copy of JOINT
 3   MOTION        TO     REQUEST         STATUS       CONFERENCE           REGARDING           TRIAL
 4   SCHEDULING to be filed with the Clerk of the Court using the Court’s CM/ECF system, and
 5   service was thereby effected electronically on the following counsel of record in this matter:
 6
     Laxalt & Nomura, Ltd.
 7
            Wayne A. Shaffer                              Email: wshaffer@laxalt-nomura.com
 8   Winston & Strawn LLP
            George C. Lombardi                            Email:   glombard@winston.com
 9          Charles B. Klein                              Email:   cklein@winston.com
            Claire A. Fundakowski                         Email:   cfundakowski@winston.com
10          Eimeric Reig-Plessis                          Email:   ereigplessis@winston.com
     Locke Lord LLP
11
            Alan B. Clement                               Email:   aclement@lockelord.com
12          Myoka Kim Goodin                              Email:   mkgoodin@lockelord.com
            Nina Vachhani                                 Email:   nvachhani@lockelord.com
13          Jennifer Coronel                              Email:   jennifer.coronel@lockelord.com
14   Attorneys for Defendants Hikma Pharmaceuticals USA, Inc. and Hikma Pharmaceuticals
15   International Limited

16   Brownstein Hyatt Farber Schreck, LLP
           Michael D. Rounds                              Email: mrounds@bhfs.com
17         Ryan James Cudnik                              Email: rcudnik@bhfs.com
     Windels Marx Lane & Mittendorf, LLP
18         Constance S. Huttner                           Email:   chuttner@ windelsmarx.com
19         Frank D. Rodriguez                             Email:   frodriguez@ windelsmarx.com
           Caroline Sun                                   Email:   csun@windelsmarx.com
20         Beth Finkelstein                               Email:   bfinkelstein@windelsmarx.com

21   Attorneys for Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.
22

23                                                        /s/ Rachel Jenkins
                                                          An employee of Santoro Whitmire
24

25

26

27

28

                                                    -4-
